                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:02-CR-00037-KDB
 USA,

                 Plaintiffs,

    v.                                                          ORDER

 KEVIN MAURICE LINDER,

                 Defendants.


         THIS MATTER is before the Court on Defendant’s pro se motion for reconsideration of

an order denying a sentence reduction under Amendment 780 and 782 to the Sentencing

Guidelines. (Doc. No. 643).

                                       I. Amendment 782

         Defendant seeks modification or reduction of his sentence pursuant to 18 U.S.C. §

3582(c)(2) and Amendment 782 to the United States Sentencing Guidelines (USSG). On May 12,

2015, this court ruled that Amendment 782 provides no change in the guideline calculations in this

case and denied Defendant’s previous motion for reduction of his sentence. (Doc. No. 638).

         Amendment 782 provides no change in Defendant’s guideline calculations due to his status

as a Career Offender. (See Doc. No. 636, at 2). Additionally, pursuant to USSG §1B1.10(b)(2)(A),

if the previous sentence was a variance from the previous guideline range, the term of

imprisonment cannot be reduced to less than the amended guideline range. Therefore, Defendant’s

request for modification or reduction of his sentence under Amendment 782 is denied.
                                II. Appointment of Counsel

       Additionally, Defendant asks that the Court to appoint him counsel to assist him in his

request to reconsider denial of a sentence reduction under Amendment 782. However, “a criminal

defendant has no right to counsel beyond his first appeal.” United States v. Legree, 205 F.3d 724,

730 (4th Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991)). “Though in some

exceptional cases due process does mandate the appointment of counsel for certain postconviction

proceedings, . . . . [a] motion for reduction of sentence does not fit into this category.” Legree, 205

F.3d at 730 (internal citation omitted). Therefore, in the absence of any exceptional circumstances,

the Court finds no reason to appoint counsel to represent Defendant at this time.

       IT IS, THEREFORE, ORDERED that Defendant’s motion (Doc. No. 643) is DENIED.


                                           Signed: November 19, 2019
